DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10 & 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zlotnick (US 6886136).
Claim 10: An entry field extraction device comprising:
processing circuitry (Zlotnick 6886136 column 5, line 64 - column 6, line 4 and Figure 1, processor)
to extract, from an image of at least one document sample, a feature field being a field indicating a feature corresponding to a type of the document sample (Zlotnick 6886136 column 2, lines 21-28, extraction of document fields), using a learning model obtained by learning, from images of a plurality of documents, features corresponding to types of the documents (Zlotnick 6886136 column 2, lines 32-38, learning field locations of a template from a plurality of document images), the plurality of documents (Zlotnick 6886136 column 6, lines 29-36 and Figure 2, entry columns with fields of separately filled in entries), and
to extract an entry field, being a field of an entry column, from a field that remains in the image of the document sample from which the extracted feature field has been excluded (Zlotnick 6886136 column 2, lines 21-28, extraction of document fields; Zlotnick 6886136 column 3, lines 26-28, removing template from document images),
wherein the processing circuitry expresses, in a numerical value, saliency of the feature corresponding to the type of the document sample in units of pixels of the image of the document sample, and binarizes the numerical value of the saliency referring to a threshold value (Zlotnick 6886136 column 3, lines 10-18, binarization of gray-scale document pixel values using threshold values), to divide the image of the document sample into the feature field and the remaining field (Zlotnick 6886136 column 3, lines 16-18, document variable portion distinguished from fixed portion; Zlotnick 6886136 column 2, lines 63-64, fixed portion corresponds to template).
Claim 18: A non-transitory computer readable medium storing an entry field extraction program (Zlotnick 6886136 column 4, lines 58-62, computer-readable medium storing instructions) which causes a computer (Zlotnick 6886136 column 5, line 64 - column 6, line 4 and Figure 1, processor) to execute:
a feature field extraction process of extracting, from an image of at least one document sample, a feature field being a field indicating a feature corresponding to a type (Zlotnick 6886136 column 2, lines 21-28, extraction of document fields), using a learning model obtained by learning, from images of a plurality of documents, features corresponding to types of the documents (Zlotnick 6886136 column 2, lines 32-38, learning field locations of a template from a plurality of document images), the plurality of documents including entry columns predetermined according to the types of the documents, the entry columns having been filled separately in the individual documents (Zlotnick 6886136 column 6, lines 29-36 and Figure 2, entry columns with fields of separately filled in entries); and
an entry field extraction process of extracting an entry field, being a field of an entry column, from a field that remains in the image of the document sample from which the feature field extracted by the feature field extraction process has been excluded (Zlotnick 6886136 column 2, lines 21-28, extraction of document fields; Zlotnick 6886136 column 3, lines 26-28, removing template from document images),
wherein the feature field extraction process comprises expressing, in a numerical value, saliency of the feature corresponding to the type of the document sample in units of pixels of the image of the document sample, and binarizing the numerical value of the saliency referring to a threshold value (Zlotnick 6886136 column 3, lines 10-18, binarization of gray-scale document pixel values using threshold values), to divide the image of the document sample into the feature field and the remaining field (Zlotnick 6886136 column 3, lines 16-18, document variable portion distinguished from fixed portion; Zlotnick 6886136 column 2, lines 63-64, fixed portion corresponds to template).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15 & 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zlotnick (US 6886136) in view of Zlotnick (US 6728426).
With respect to claim 11, Zlotnick 6886136 discloses:
Claim 11: An entry field extraction device comprising:
processing circuitry (Zlotnick 6886136 column 5, line 64 - column 6, line 4 and Figure 1, processor)
to extract, from an image of at least one document sample, a feature field being a field indicating a feature corresponding to a type of the document sample (Zlotnick 6886136 column 2, lines 21-28, extraction of document fields), using a learning model obtained by learning, from images of a plurality of documents, features corresponding to types of the documents (Zlotnick 6886136 column 2, lines 32-38, learning field locations of a template from a plurality of document images), the plurality of documents including entry columns predetermined according to the types of the documents, the entry columns having been (Zlotnick 6886136 column 6, lines 29-36 and Figure 2, entry columns with fields of separately filled in entries),
to extract an entry field, being a field of an entry column, from a field that remains in the image of the document sample from which the extracted feature field has been excluded (Zlotnick 6886136 column 3, lines 26-28, removing template from document images),
to extract, from the image of the document sample, one or more object fields each being a field where an object is written in the document sample, as candidates of the entry field (Zlotnick 6886136 column 2, lines 21-28 and Figure 4, extraction of document fields),…
Zlotnick 6886136 does not expressly disclose:
…wherein the processing circuitry excludes, among the extracted object fields, an object field that overlaps with the feature field, from the candidates of the entry field.
Zlotnick 6728426 discloses:
…wherein the processing circuitry excludes, among the extracted object fields, an object field that overlaps with the feature field, from the candidates of the entry field (Zlotnick 6728426 column 2, lines 47-51, exclusion of overlap field image and replacement with reconstructed field image).
Zlotnick 6886136 and Zlotnick 6728426 are combinable because they are from the field of processing information in forms.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to 
The suggestion/motivation for doing so would have been to capture a field image more faithful to the original (Zlotnick 6728426 column 2, lines 55-57).
Therefore, it would have been obvious to combine Zlotnick 6886136 with Zlotnick 6728426 to obtain the invention as specified in claim 11.
Applying these teachings as applied to claim 11 above to claims 12-13, 15 & 19:
Claim 12: The entry field extraction device according to claim 11 (see above),
wherein the processing circuitry synthesizes, among the extracted object fields, two or more object fields overlapping with each other (Zlotnick 6886136 column 7, lines 27-33, determining of field boundaries with merging of images).
Claim 13: The entry field extraction device according to claim 11 (see above),
wherein the processing circuitry synthesizes, among the extracted object fields, two or more object fields a distance between which is equal to or smaller than a threshold value (Zlotnick 6886136 column 7, lines 27-33, determining of field boundaries with merging of alphanumeric character images which are part of the same field (i.e. sufficiently close to be part of the same field entry)).
Claim 15: The entry field extraction device according to claim 11 (see above),
wherein the processing circuitry recognizes at least a character and a mark, each as the object (Zlotnick 6886136 column 4, lines 1-3, column 5, lines 61-63, and Figure 4, recognizing characters and handwritten marks in form fields).
Claim 19: A non-transitory computer readable medium storing an entry field extraction program (Zlotnick 6886136 column 4, lines 58-62, computer-readable medium storing instructions) which causes a computer (Zlotnick 6886136 column 5, line 64 - column 6, line 4 and Figure 1, processor) to execute:
a feature field extraction process of extracting, from an image of at least one document sample, a feature field being a field indicating a feature corresponding to a type of the document sample (Zlotnick 6886136 column 2, lines 21-28, extraction of document fields), using a learning model obtained by learning, from images of a plurality of documents, features corresponding to types of the documents (Zlotnick 6886136 column 2, lines 32-38, learning field locations of a template from a plurality of document images), the plurality of documents including entry columns predetermined according to the types of the documents, the entry columns having been filled separately in the individual documents (Zlotnick 6886136 column 6, lines 29-36 and Figure 2, entry columns with fields of separately filled in entries);
an entry field extraction process of extracting an entry field, being a field of an entry column, from a field that remains in the image of the document sample from which the feature field extracted by the feature field extraction (Zlotnick 6886136 column 2, lines 21-28, extraction of document fields; Zlotnick 6886136 column 3, lines 26-28, removing template from document images); and
an object field extraction process of extracting, from the image of the document sample, one or more object fields each being a field where an object is written in the document sample, as candidates of the entry field (Zlotnick 6886136 column 2, lines 21-28 and Figure 4, extraction of document fields), wherein the entry field extraction process comprises excluding, among the object fields extracted by the object field extraction process, an object field that overlaps with the feature field, from the candidates of the entry field (Zlotnick 6728426 column 2, lines 47-51, exclusion of overlap field image and replacement with reconstructed field image).
Allowable Subject Matter
Claims 14 & 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 14, the art of record does not teach or suggest the recited extraction of a field from a document from which a feature field has been extracted and excluded and an overlap field is excluded in conjunction with the recited 
With respect to claims 16-17, the art of record does not teach or suggest the recited extraction of a field from a document from which a feature field has been extracted and excluded in conjunction with the recited  extraction of fields from a plurality of document samples are synthesized in a case where the fields overlap.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang, Volino, Kagan, Furuhashi, Cameron, Bart, Zuev, and Zubizarreta disclose examples of data extraction and processing in document images.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.

If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663